MEMORANDUM **
Guy William Howard appeals pro se the district court’s summary judgment for the surety, Fireman’s Fund Insurance Company, in his action pursuant to the Miller Act, 40 U.S.C § 270a. Howard sought to collect the default judgment amount entered in the underlying Title VII suit against Construction Services of Hawaii, Inc., a subcontractor on two Navy housing projects. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment for defendant because Howard filed his action after the one-year deadline mandated under the Miller Act. See United States for the Use of Celanese Coatings Co. v. Gullard, 504 F.2d 466, 468-69 (9th Cir.1974); 40 U.S.C. § 270b(b).
The district court did not abuse its discretion in denying Howard’s motion to amend his complaint and add an additional party because amendment would be futile. See Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002).
The district court did not abuse its discretion in denying Howard’s motion for reconsideration because he failed to demonstrate any basis for relief from judgment. See Kona Enters. Inc. v. Estate of Bishop, 229 F.3d 877, 890-91 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.